DETAILED ACTION
In Application filed on 6/27/2022 Claims 1 and 2 are pending. Claims 1 is currently amended. Claims 1 and 2 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	In prior Office Action, Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant amended the claim to delete the term “only” from the claim, which renders the claim supported by original disclosure. Therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0146446 A1 (“Pays”), in view of U.S. Patent No. 8,333,922 B2 (“Skoglund”), further in view of U.S. Patent No. 5,155,324 (“Deckard et al.”).
Regarding claim 1, Pays teaches a method for manufacturing a three-dimensional shaped objection (Abstract, line 1, “three-dimensional metal part”) by laminating a layer (Abstract, line 3, “successively deposited layers”) to manufacture the three-dimensional shaped object, the method comprising:
A layer forming step of forming the layer including an N-th layer and an (N+1)-th layer (Abstract, line 2, “successively solidifying successively deposited layers of metal powder”), using a metal powder (Abstract, line 3, “metal powder”); and a melting (Abstract, line 3, “melting”) and solidifying step (Abstract, line 2, “solidifying”) of irradiating the N-th layer and the (N+1)-th layer (Abstract, line 3, “melting with a laser beam”) with a laser (Abstract, line 4, “laser beam”) to form metal layers each (Abstract, line 4, “each of these successive layers”) including plural melted (Abstract, line 6, “melting”) and solidified portions (Abstract, line 7, element 211, “weld beads”) by melting and solidifying the metal powder (Abstract, line 3, “metal powder”), wherein the irradiating of the N-th layer and the (N+1)-th layer is performed by moving an irradiation position of the laser relative to the N-th layer and the (N+1)-th layer (Fig. 3, laser beam 120 moves relative to the C1 and C2 layers to irradiate the powder layers), such that one of the melted and solidified portion (Fig 10, element 221) has an overlap region (Fig 10, between elements 221) that overlap (Abstract, line 9, “juxtaposed or spaced apart or overlap”) the another melted and solidified portion (Fig 10, element 221), a width (Fig 10, element “L3”; Abstract, line 10, “X% of their (weld beads’) width”) of the overlap region (Fig 10, between elements 221) is more than half ([0017], “the melting of said shell regions is effected by scanning with said laser beam so as to form weld beads that overlap over a distance greater than 30% and less than or equal to 60%, preferably greater than or equal to 40% and less than or equal to 50% of the width of these beads”) of a width (Fig 10, element “L”) of the melted and solidified portion (Fig 10, element 221).
Pays fails to teach a constituent material containing amorphous metal powder and the metal layer having a network of an amorphous region and a crystal region. 
However, Skoglund teaches a metal powder layer that is melted to form into amorphous metal (Abstract, line 3, “metal particles” and “amorphous metal”). Furthermore, Skoglund teaches the metal layer having a network (Abstract, line 2-3, “…a composite of crystalline or nanocrystalline metal particles in a matrix of amorphous metal.”) of an amorphous region (Abstract, line 3, “a matrix of amorphous metal”) and a crystal region (Abstract, line 2, “a composite of crystalline or nanocrystalline metal particles”). 
Pays and Skoglund are both considered to be analogous to the claimed method because they are in the same field of additive manufacturing using metallic materials. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constituent materials in Pays to incorporate the amorphous metal powder as taught by Skoglund because using amorphous metal particles in the layer forming step improves hardness of the material (Skoglund, Col 1, line 50-54, “Completely amorphous materials often have a very high hardness...”). In addition, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal layer in Pays to incorporate a network of an amorphous region and a crystal region as taught by Skoglund, since forming a metal layer with a network of an amorphous region and a crystal region helps to combine the desired property of amorphous materials and that of polycrystalline materials (Skoglund, Col 1, line 50-54, “Completely amorphous materials often have a very high hardness, whereas polycrystalline materials are more ductile. In many situations, there is a desire to combine properties of materials with amorphous structure and crystalline structure, respectively.”). 
Deckard et al. teaches an irradiation position of the laser relative to one of the N-th layer and the (N+1)-th layer (Col. 12, line 40-42, Fig. 4b, “the interior of the outlined part cross-section 52' is scanned, for example in the x-direction as shown in FIG. 4b”) moves along a plurality of movement paths each having a linear shape (Fig. 4b, Deckard et al. teaches a scanning path in linear shape in the x-direction), and an irradiation position of the laser relative to the other of the N-th layer and the (N+1)-th layer (Col. 12, line 40-42, Fig. 4b, “the interior of the outlined part cross-section 52' is scanned, for example in the x-direction as shown in FIG. 4b”) moves along a plurality of movement paths each having a curved shape (Fig. 4a, Deckard et al. teaches a scanning path in curved shape as the layer’s outline) as viewed in a lamination direction of the N-th layer and the (N + 1)-th layer, and the linear shape and the curved shape intersect each other as viewed in the lamination direction (Col. 11, line 20, “intersection points”; Fig. 6, the linear scanning path and the curved scanning path intersects).
Pays and Deckard et al. are both considered to be analogous to the claimed method because they are in the same field of additive manufacturing using metallic materials. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser scanning path in Pays to incorporate the alternating linear and curved scanning path as taught by Deckard et al. because by scanning curved outline before scanning linear interior lines, the texture and resolution control of the selective laser sintering process is improved (Deckard et al., Col 12, line 56-60).
Regarding claim 2, Pays teaches a method for manufacturing a three-dimensional shaped object (Abstract, line 1, “three-dimensional metal part”) comprising a layer forming step (Abstract, line 2, “successively solidifying successively deposited layers of metal powder”) and a melting (Abstract, line 3, “melting”) and solidifying step (Abstract, line 2, “solidifying”).
Pays fails to teach that the amorphous metal powder is continuously melted by a laser beam that continuously moves on the surface of the layer. 
However, Skoglund teaches a method for manufacturing the three-dimensional shaped object (Abstract, line 1, “three-dimensional bodies”), wherein in the melting (Abstract, line 6, “melted”) and solidifying step (Abstract, line 7, “solidify”), the amorphous metal powder (Abstract, line 3, “metal particles”, line 3, “amorphous metal”) in the layer (Fig 3, element 4, “a powder layer”) is continuously melted (Col 3, line 38-41, “Instead of casting and melting all the material at the same time, small limited areas of the powder layer are melted at a time. This can take place continuously by moving the beam with a certain speed…”) by that an irradiation position (Col 3, line 39, “small limited areas of the powder layer”) of the laser (Fig 3, element 5a, “a high power laser”) continuously moves (Col 3, line 41, “…continuously by moving the beam…”) on the surface of the layer (Fig 3, element 4, “a powder layer”).  
Pays and Skoglund are both considered to be analogous to the claimed method because they are in the same field of additive manufacturing using metallic materials. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the melting and solidifying step in Pays to incorporate the continuous melting of amorphous metal powder by continuously moving the laser as taught by Skoglund, because melting small limited areas of the powder layer at a time, instead of melting all the material at the same time, improves cooling of the melted alloy and helps to achieve desired time-temperature course for the entire melted volume (Skoglund, Col 3, line 43-45, “A small volume of melted alloy is easy to cool and the desired time-temperature course can be achieved for the entire melted volume.”). 

Response to Arguments
Applicant’s arguments, filed 6/27/2022, with respect to the rejection(s) of claims 1 under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2021/0146446 (“Pays”) in view of U.S. Patent No. 8,333,922 (“Skoglund et al.”), and further in view of U.S. Patent No. 5,155,324 (“Deckard et al.”) have been fully considered but they are not persuasive.
Applicant argues that U.S. Publication No. 2021/0146446 (“Pays”) in view of U.S. Patent No. 8,333,922 (“Skoglund et al.”), and further in view of U.S. Patent No. 5,155,324 (“Deckard et al.”) do not disclose the limitation “the irradiating of the other of the N-th layer and the (N + 1)-th layer is performed such that one of the melted and solidified portion has the overlap region a width of which is more than half of a width of the melted and solidified portion, and such that the irradiation position of the laser relative to the other of the N-th layer and the (N + 1)-th layer moves along a plurality of movement paths each having a curved shape as viewed in the lamination direction”. In particular, Applicant argues that Deckard et al. merely discloses that the boundaries that indicate the inside and outside of the scan have curved shapes. Furthermore, Applicant argues that there is no apparent reason for combining Pays with the Skoglund et al. and Deckard et al. 
Examiner respectfully disagrees. Deckard et al. in Figure 4a discloses a laser beam moving in a curved shape scanning path, which corresponds to the limitation from claim 1 “the irradiation position of the laser relative to the other of the N-th layer and the (N + 1)-th layer moves along a plurality of movement paths each having a curved shape as viewed in the lamination direction”. Pays, Skoglund et al., and Deckard et al. are considered to be analogous to the claimed method because they are in the same field of additive manufacturing using metallic materials. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser scanning path in Pays to incorporate the alternating linear and curved scanning path as taught by Deckard et al. because Deckard et al. teaches a method of moving the laser beam by scanning curved outline before scanning linear interior lines, the texture and resolution control of the selective laser sintering process is improved (Deckard et al., Col 12, line 56-60).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744